Exhibit 10.1
AGREEMENT


This Agreement is being entered into as of October 25, 2006 (this “Agreement”),
by and among National Energy Group, Inc. (the “Company”), NEG Oil & Gas LLC
(“NEG Oil & Gas”), NEG, Inc. (“IPOCO”) and American Real Estate Holdings Limited
Partnership (“AREH”). All capitalized terms used but not defined herein shall
have the meanings given such terms in the Agreement and Plan of Merger dated as
of December 7, 2005 (the “Merger Agreement”), by and among the Company, NEG Oil
& Gas, IPOCO and AREH.
 
WHEREAS, this Agreement has been duly considered and approved by the Special
Committee, following its consideration of all relevant facts, circumstances and
alternatives and its consultation with its financial and legal advisors, and
such committee has recommended that the Company Board adopt and approve this
Agreement.
 
WHEREAS, the Company Board, based on the recommendation of the Special
Committee, has approved and adopted this Agreement and the transactions
contemplated hereby.
 
WHEREAS, it is anticipated that, assuming the purchase of the membership
interests contemplated in Section 3 occurs, the Company will distribute to its
common stockholders (through a dividend or tender offer) approximately $37
million.
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the Company, NEG Oil & Gas, IPO Co. and
AREH hereby agree as follows:
 
1. Each of the undersigned acknowledges and agrees that no action by any party
in furtherance of the transactions contemplated by that certain Exclusivity
Agreement and Letter of Intent dated September 7, 2006 (the “Letter”), by and
among AREH, AREP and Riata Energy, Inc. (including, without limitation, the NEG
Holding Purchase and the consummation of the Transaction or the Restructuring
(as such capitalized terms are defined in the Letter)), shall in any event be or
be deemed to be a breach of the Merger Agreement or any representations,
warranties, covenants or other provisions thereof (including, without
limitation, Section 4.2 thereof).
 
2. Each of the undersigned (including the Company, which, as contemplated in
Section 6.1(a) of the Merger Agreement, is acting hereunder at the direction of
the Special Committee) agrees that the Merger Agreement shall terminate pursuant
to Section 6.1(a) thereof, automatically, without any further action required,
upon the transfer of all of the Company’s membership interest in NEG Holding LLC
(“NEG Holding”) as provided in Section 3 below.
 
3. In recognition of the fact that, as contemplated in the Letter, NEG Oil & Gas
or its Affiliate intends to purchase or to cause NEG Holding to purchase (such
purchaser, the "Interest Buyer") all of the Company’s membership interest in NEG
Holding pursuant to Section 5.4 of the NEG Holding Operating Agreement in
connection with the closing, if any, of AREP’s transaction with Riata Energy,
Inc. contemplated in the Letter:
 
 
 

--------------------------------------------------------------------------------

 
(A) the Company hereby represents, warrants, acknowledges and agrees that:
 
(i) the Company owns its membership interest in NEG Holding and all rights under
the NEG Holding Operating Agreement, all as set forth in the NEG Holding
Operating Agreement, free and clear of all liens, claims and encumbrances (other
than liens in favor of NEG Oil & Gas in connection with the NEG Operating LLC
credit facility (the “AREP Liens”));
 
(ii) effective upon delivery of notice (the “Exercise Notice”) by NEG Oil & Gas
to the Company (which will be effective upon receipt of a facsimile copy thereof
by the Company) stating that the purchase rights under Section 5.4 of the NEG
Holding Operating Agreement are being exercised by the Interest Buyer and the
payment of the sum specified in Section 4(B) below: (x) all right, title and
interest of the Company in NEG Holding shall automatically be and be deemed to
be, transferred, assigned conveyed and sold to the Interest Buyer and the
Company shall cease to be a member of NEG Holding or have any rights, powers or
interests therein or under the NEG Holding Operating Agreement and (y) the
Company will cease to have (and releases and shall be deemed to have released):
(I) any right to receive any payment or distribution from NEG Holding or its
subsidiaries or (II) any other right or claim with respect to NEG Holding or its
subsidiaries, in the case of each of (I) and (II) associated with, arising out
of or relating to its membership interests in NEG Holding, other than the right
to receive the payment contemplated in Section 4(B) below.
 
(B) NEG Oil & Gas agrees that upon delivery of the Exercise Notice: (i) the
Interest Buyer will cause to be delivered to the Company the sum of
$261,124,876*  (the "Payment"), which the parties agree is the amount owing to
the Company under Section 5.4 of the NEG Holding Operating Agreement; and (ii)
the AREP Liens will be released and terminated. Upon receipt of such payment the
Company will pay in full the amount of principal and outstanding interest owing
under the Company’s 10.75% senior notes due 2006 (the "Bonds"), the principal
amount of which is approximately $148.6 million. As a result, after payment of
the Bonds the Company will retain approximately $112,487,876 from the Payment.
 

--------------------------------------------------------------------------------

 
*
The above amount assumes that the closing occurs on November 1, 2006. If it
occurs on a different date then the price will be adjusted to take into account
the appropriate accrual of interest on the Bonds (as defined above) and the
appropriate distribution to NEG Oil & Gas under Article VI of the NEG Holding
Operating Agreement.

 
 
 

--------------------------------------------------------------------------------

 
4. At the time the Payment is delivered, automatically and without any further
action necessary: (i) the management agreements between the Company and each of
National Onshore LP, National Offshore LP and NEG Operating LLC will be
terminated; and (ii) any assets or property of NEG Oil & Gas and its
subsidiaries owned by them but in the possession of the Company (including,
without limitation, information technology, software and data relevant to the
oil and gas operations of NEG Oil & Gas or its subsidiaries) will be transferred
and delivered to NEG Oil & Gas or its subsidiaries, as designated by NEG Oil &
Gas.
 
5. The provisions of this Agreement constitute an agreement separate from the
Merger Agreement and shall survive any termination of the Merger Agreement.
 
6. This Agreement may be executed through the use of separate signature pages or
in any number of counterparts and all such counterparts shall be deemed one and
the same instrument.
 
7.  This Agreement shall be deemed to be made in and in all respects shall be
interpreted, construed and governed by and in accordance with the law of the
State of Delaware without regard to the conflict of law principles thereof.
 


 
 
[The balance of this page has been left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.


NATIONAL ENERGY GROUP, INC.




By: /s/ Bob G. Alexander
Name: Bob G. Alexander
Title: President




NEG OIL & GAS LLC
By: AREP O & G Holding LLC, its sole member
By: AREP Oil & Gas Holding LLC, its sole member
By: American Real Estate Holdings Limited Partnership, its  sole member
By: American Property Investors, Inc., its general partner




By: /s/ Keith Meister
Name: Keith Meister
Title: Principal Executive Officer




NEG, INC.




By: /s/ Keith Meister
Name: Keith Meister
Title: Chief Executive Officer




AMERICAN REAL ESTATE HOLDINGS LIMITED PARTNERSHIP
By: American Property Investors, Inc.




By: /s/ Keith Meister
Name: Keith Meister
Title: Principal Executive Officer






[Signature page to Agreement among National Energy Group, Inc., NEG Oil & Gas
LLC,
NEG, Inc. and American Real Estate Holdings Limited Partnership]


 
 

--------------------------------------------------------------------------------

 